DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to because in figure 13, “50” could be changed to “250”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10 (figure 1); 812 (figure 8); and 2830 (figures 16A and 16B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            In paragraph [0046], on page 18, line 27, “direction C” could be changed to “direction D”.

Claim Objections
Claim 6 is objected to because of the following informalities.  Appropriate correction is required.
            In claim 6, line 2, “the contacting surface” lacks proper antecedent basis, where it could be changed to “a contacting surface”.  


Allowable Subject Matter
Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
            The primary reasons for allowance are a driving force transmitting mechanism comprising: a first rotating member which includes a transmitting surface and rotates around a first rotation axis; a driving force transmitting member which includes a transmitted surface and rotates together with the first rotation member, and to which driving force is transmitted from the first rotation member by the transmitted surface contacting with the transmitting surface; a cylindrical shaft which contacts with the first rotating member in a direction perpendicular to the first rotation axis, and which includes an engaging portion to engage with the driving force transmitting member, and is coaxially rotated with the first rotating member by the driving force transmitted from the driving force transmitting member at the engaging portion; and a second rotating member which is rotated around a second rotation axis, disposed next to the first rotation axis in an axial direction, by the driving force transmitted from the cylindrical shaft, wherein the first rotating member includes at least one contacting portion that contacts with an outer peripheral surface of the second rotating member.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.


Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Matsumoto et al. (US 2016/0169290) and Koyama et al. (US 2018/0113412) disclose a drive force transmitting mechanism.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 3, 2022